FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         August 7, 2012
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                          Clerk of Court
                                    TENTH CIRCUIT



 ELROY TILLMAN,

        Plaintiff-Appellant,
 v.                                                            No. 12-4026
 ALFRED C. BIGELOW, Warden of Utah                  (D.C. No. 2: 11-CV-00041-DAK)
 State Prison; CURTIS L. GARNER,                                (D. Utah)
 Chairman of Board of Pardons and Parole,

        Defendants-Appellees.



                                          ORDER


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.


       On July 11, 2012, the court issued its Order and Judgment in connection with this

appeal, affirming the judgment of the U.S. District Court for the District of Utah.

Appellant filed a petition seeking rehearing that included a request for rehearing en banc.

       The petition for rehearing en banc was transmitted to all of the judges of the court

who are in regular active service. As no member of the panel and no judge in regular

active service on the court requested that the court be polled, the petition seeking

rehearing en banc is also denied pursuant to Fed. R. App. P. 35.

       The panel on further review, and on its own motion, grants panel rehearing to add

additional explication to its rulings. The court’s previous Order and Judgment is
withdrawn. Contemporaneously with the entry of this order, the court is issuing a revised

Order and Judgment that replaces the July 11, 2012 entry. Although modified from the

previous entry, this revised Order and Judgment reaches the same result. Having once

sought rehearing, appellant is precluded from filing a second petition seeking rehearing

from this revised Order and Judgment.

      The clerk shall docket this order and the revised Order and Judgment accordingly.




                                                Entered for the Court
                                                Elisabeth A. Shumaker, Clerk



                                                Douglas E. Cressler, Chief Deputy Clerk




                                            2
                                                                              FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         August 7, 2012
                         UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                          Clerk of Court
                                     TENTH CIRCUIT



 ELROY TILLMAN,

           Plaintiff-Appellant,
 v.                                                            No. 12-4026
 ALFRED C. BIGELOW, Warden of Utah                  (D.C. No. 2: 11-CV-00041-DAK)
 State Prison; CURTIS L. GARNER,                                (D. Utah)
 Chairman of Board of Pardons and Parole,

           Defendants-Appellees.



                                  ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.

       Plaintiff Elroy Tillman, a Utah state prisoner, appeals from the district court’s



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
dismissal of his 42 U.S.C. § 1983 civil rights complaint. Exercising jurisdiction pursuant

to 28 U.S.C. § 1291, we affirm.

                                              I

       In 1983, Tillman was convicted by a Utah state jury of capital murder and

sentenced to death. In 2001, Tillman filed a petition for state post-conviction relief

alleging that the State of Utah had violated his right to due process under Brady v.

Maryland, 373 U.S. 83 (1963), by failing to disclose evidence favorable to him.

Although the state district court concluded that the violation was insufficient to warrant a

reversal of Tillman’s conviction, it “was persuaded that the probability of prejudice

resulting from the undisclosed [evidence] was sufficiently high to undermine [its]

confidence in the death sentence imposed” on Tillman. Tillman v. State, 128 P.3d 1123,

1128 (Utah 2005). Accordingly, the state district court vacated Tillman’s death sentence

and ordered a new sentencing proceeding. On December 23, 2005, Tillman was

resentenced to life imprisonment.

       On February 24, 2009, Tillman appeared for the first time before the Board of

Pardons and Parole of the State of Utah (the Board). The Board subsequently issued a

decision on October 1, 2009, ordering that Tillman “serve Natural Life in Prison.” ROA,

Vol. 1, at 34. The decision expressly noted that it “[wa]s subject to review and

modification by the Board . . . at any time until actual release from custody.” Id.

       On January 13, 2011, Tillman, appearing pro se and proceeding in forma pauperis,

filed a civil rights complaint pursuant to § 1983 alleging that the Board acted illegally by

                                              2
converting his sentence from life imprisonment with the possibility of parole to a “natural

life prison sentence.” Id. at 18 (internal quotation marks omitted). Tillman’s complaint,

in its request for relief, asked the federal district court to overturn the Board’s 2009

decision, award him a new parole hearing, and direct the Board to “fix the ex-act [sic]

number of years that [he] would have to serve on his 2009 intererminate [sic] sentence of

‘life imprisonment with the possibility of parole . . . .” Id. at 22.

       The district court dismissed Tillman’s complaint, concluding that it failed to state a

proper claim for relief under § 1983. More specifically, the district court concluded that

Tillman’s “claims regarding the B[oard]’s execution of his sentence should . . . be

brought in a § 2241 habeas-corpus petition,” id. at 57-58, and “[we]re inherently

irremediable as civil-rights claims brought under § 1983,” id. at 58. Although Tillman

moved to alter or amend the judgment of dismissal, the district court denied that motion.

       Tillman filed a timely notice of appeal. He has since filed with this court an

opening brief and a motion for leave to proceed in forma pauperis on appeal.

                                               II

       The district court in this case dismissed Tillman’s complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). That statutory provision, applicable to cases filed in forma pauperis,

provides that “the court shall dismiss the case at any time if the court determines that . . .

the action . . . fails to state a claim on which relief may be granted.” 28 U.S.C. §

1915(e)(2)(B)(ii). We review de novo a district court’s order of dismissal under §

1915(e)(2)(B)(ii). McBride v. Deer, 240 F.3d 1287, 1289 (10th Cir. 2001).

                                               3
       After examining the record on appeal, we conclude that the district court properly

dismissed Tillman’s complaint for failure to state a claim on which relief could be

granted. Tillman’s complaint focuses exclusively on the Board’s decision ordering that

he serve “Natural Life in Prison” (and effectively denying him parole). Further,

Tillman’s complaint seeks no damages. Instead, it seeks only an order declaring the

Board’s conduct illegal and directing the Board to conduct a new hearing at which the

Board must specify a parole release date for Tillman. As the district court correctly

noted, Tillman’s claims essentially challenge the execution of his sentence and must be

brought, if at all, in a petition for writ of habeas corpus under 28 U.S.C. § 2241. See

Davis v. Roberts, 425 F.3d 830, 833 (10th Cir. 2005).

       In reaching this conclusion, it is important to note that Tillman’s case is

distinguishable from Wilkinson v. Dotson, 544 U.S. 74 (2005). In Wilkinson, two Ohio

state prisoners brought actions under § 1983 claiming that Ohio’s state parole procedures

(i.e., the application of new, harsher parole guidelines to prisoners sentenced prior to the

adoption of those guidelines) were unconstitutional. Both prisoners sought injunctive

relief in the form of an order directing Ohio state parole officials to afford them new

parole hearings under which the older, more lenient parole guidelines would be applied.

The federal district court dismissed both actions, concluding that the prisoners had to seek

relief through a habeas corpus action. The Sixth Circuit reversed. Ohio parole officials

petitioned for certiorari, and the Supreme Court granted review.

       The Supreme Court reviewed its past cases and concluded that, “taken together,

                                              4
[they] indicate[d] that a state prisoner’s § 1983 action is barred (absent prior

invalidation)—no matter the relief sought (damages or equitable relief), no matter the

target of the prisoner’s suit (state conduct leading to conviction or internal prison

proceedings)—if success in that action would necessarily demonstrate the invalidity of

confinement or its duration.” 544 U.S. at 81-82 (emphasis in original). And, applying

those principles to the cases before it, the Court concluded that the Ohio state prisoners’

claims were “cognizable under § 1983” and “d[id] not fall within the implicit habeas

exception.” Id. at 82. In particular, the Court noted that both prisoners “s[ought] relief

that w[ould] render invalid the state procedures used to deny [them] parole eligibility . . .

and parole suitability . . . .” Id. In other words, the Court concluded, “a favorable

judgment w[ould] not necessarily imply the invalidity of [their] conviction[s] or

sentence[s].” Id. (internal quotation marks omitted).

       Here, in contrast, success for Tillman would mean not only a new hearing before

the Board, but also a Board decision that would effectively shorten his stay in prison.

More specifically, the Board’s decision directing Tillman to serve “Natural Life in

Prison” would be reversed and, in its place, the Board would be directed to issue an order

specifying a precise number of years, short of natural life, that Tillman would have to

serve before being released on parole. Thus, as we have indicated, Tillman’s claims are

cognizable only in a § 2241 habeas action.

       The judgment of the district court is AFFIRMED. Tillman’s motion for leave to

proceed in forma pauperis on appeal is DENIED. One “strike” shall be assessed against

                                              5
Tillman for purposes of 28 U.S.C. § 1915(g).



                                               Entered for the Court


                                               Mary Beck Briscoe
                                               Chief Judge




                                           6